 

Exhibit 10.48

 

[gb1fl4w0vlqc000001.jpg]

 

 

 

info@portola.com

T: 650.246.7000

270 East Grand Avenue

 

www.portola.com

T: 650.246.7376

South San Francisco, CA 94080

 

Innovative Science. Patient Focused.

June 26, 2018

Ernie Meyer

VIA EMAIL

Dear Ernie,

On behalf of Portola Pharmaceuticals, Inc. (‘‘Portola” or the ‘‘Company”), I am
pleased to offer you an exempt position of Executive Vice President, Chief Human
Resources Officer, reporting to John Curnutte, Co-President and Executive Vice
President, R&D. Upon the arrival of the new Chief Executive Officer, you will
report to the Chief Executive Officer. Your start date for this position is
Monday, August 20, 2018.

Annual Salary

Your salary will be paid at the rate of $35,000.00 per month ($420,000.00
annualized) less payroll deductions and all required withholdings.

Target Bonus

You will be eligible to receive an annual bonus target of 45% of your base
salary. Whether Portola awards bonuses for any given year, the allocation of the
bonuses, if awarded, will be in the sole discretion of the Company as determined
by its Board of Directors (the ‘‘Board”). If the Board approves payment of
bonuses for any given year, the bonus amounts generally will be determined and
paid within the first calendar quarter of the year based on the prior year’s
performance. If your employment terminates for any reason prior to the payment
of a bonus, then you will not have earned the bonus and will not receive any
portion of it.

Equity

Stock Options: Subject to Board approval, and as a material inducement for you
to enter into employment with the Company, you will be granted an option grant
to purchase 87,500 shares of the Company’s common stock, subject to the terms
and conditions of a Portola equity incentive plan, pursuant to a stock option
grant notice and stock option agreement that will be provided to you following
the date of grant. The exercise price of the option will be the closing price of
Portola's Common Stock on the date of grant. The option will be subject to a
four (4) year vesting schedule, such that 25% of the shares will vest on the
first anniversary of the commencement of your employment, with the balance
vesting in equal monthly installments over the subsequent thirty-six (36)
months, until either your option shares are fully vested or your employment
ends, whichever occurs first, in each case subject to your continued employment
with the Company through the applicable vesting dates.

 

178285579 v1

 

--------------------------------------------------------------------------------

 

Restricted Stock Units (RSUs): Subject to Board approval, and as a material
inducement for you to enter into employment with the Company, you will be
granted 30,000 Restricted Stock Units that will vest and become non-forfeitable,
assuming your continued employment with the Company upon each vesting date,
annually over three years subject to Board determination.

You will also be eligible for a grant of performance-based RSUs (PRSUs) in Q1
2019, at the Board’s discretion, subject to terms and conditions to be
determined by the Board.

Additional Benefits

In addition to the compensation package outlined above, you will receive the
following:

Benefits: You will be eligible to receive Portola's complete package of benefits
subject to the terms of the benefit plans and generally applicable Company
policies.

Sign-On Bonus: Payable upon your first paycheck, you will receive a one-time
sign-on bonus payment of $75,000.00, less required taxes and withholdings. You
are required to repay this bonus to the Company in full if your employment
terminates for any reason in the first year and if your employment terminates
prior to the completion of your second year of employment, you will be required
to pay half of the bonus amount, whether you resign or the Company terminates
your employment with or without cause. You are required to make any such
repayment to the Company within sixty (60) days following your employment
termination date.

Relocation Program: You are eligible to participate in the Portola Relocation
Program administered by MoveTrek Mobility. To determine the relocation elements
that are applicable to you, please contact our MoveTrek Account Manager, Patty
MacKinnon at 781-616-6345.

Executive Severance Benefits Agreement: You will be eligible for severance
benefits under the terms of the Company's standard form of Executive Severance
Benefits Agreement, which provides you certain severance benefits in the event
that you are subject to certain qualifying terminations of employment, including
a change in control and an involuntary termination without cause.

Enhanced Severance Benefits: The Company is currently in the process of
retaining a new Chief Executive Officer (CEO). Following the Company's hiring of
a new CEO, you will be eligible for the following additional enhanced severance
benefits:

 

•

If, during the one (1) year period following the Company's hiring of a new CEO
(as measured from the first day of employment for the new CEO), your employment
is terminated without Cause (as defined in the Executive Severance Benefits
Agreement), or you resign for Good Reason (as defined in the Executive Severance
Benefits Agreement), then in addition to the severance benefits set forth in
your Executive Severance Benefits Agreement, the Company will also (subject to
the terms and conditions set forth in the Executive Severance Benefits
Agreement) accelerate the vesting of your equity awards such that you will be
deemed vested in such shares that would have vested had you remained employed
for one (1) additional year following your last day of employment with the
Company.

 

•

If, during the one (1) year period following the Company's hiring of a new CEO
(as measured from the first day of employment for the new CEO), you decide to
resign your employment for any reason, then the Company will accelerate the
vesting on any earned PRSUs such that all earned but unvested shares will be
deemed vested as of your last day of employment with the Company.

 

178285579 v1

 

--------------------------------------------------------------------------------

 

 

•

Additionally, if during the one (1) year period following the Company’s hiring
of a new CEO (as measured from the first day of employment for new CEO), you
decide to resign your employment for any reason, then the Company will forgive
any sign on bonus repayment that you may owe to the Company under the terms of
your offer letter from the Company dated June 26, 2018 (the ‘‘Offer Letter”).

Please note that Portola may modify compensation and benefits from time to time
as it deems necessary in accordance with applicable law.

Confidentiality

As a Portola employee, and as a condition of your employment, you will be
expected to abide by Company rules and regulations and sign and comply with the
Company’s Proprietary Information and Inventions Agreement which prohibits
unauthorized use or disclosure of Portola proprietary information.

In your work for the Company, you will be expected not to make any unauthorized
use or disclosure of any confidential information or materials, including trade
secrets, of any former employer or other person to whom you have an obligation
of confidentiality. Rather, you will be expected to use only that information
which is generally known and used by persons with training and experience
comparable to your own, which is common knowledge in the industry or otherwise
legally in the public domain, or which is otherwise provided or developed by the
Company.

By signing this letter, you represent that you are able to perform your job
duties within these guidelines, and you are not in unauthorized possession of
any confidential documents, information, or other property of any former
employer or other third party. In addition, you represent that you have
disclosed to the Company in writing any agreement you may have with any third
party (e.g., a former employer) which may limit your ability to perform your
duties to the Company.

Acknowledgements

By signing below, you agree that your employment with Portola is ‘‘at will,”
which means you may terminate your employment with Portola at any time and for
any reason whatsoever simply by notifying Portola, and likewise, Portola may
terminate your employment at any time and with or without cause or advance
notice. This at-will employment relationship cannot be changed except in a
writing signed by a Company officer. Portola reserves the right, in its sole
discretion, to adjust salaries, incentive compensation, stock plans, employee
benefits, job titles, locations, duties, responsibilities and reporting
relationships in accordance with applicable laws.

This letter, together with the Proprietary Information and Inventions Agreement
and Executive Severance Benefits Agreement, forms the complete and exclusive
statement of agreement with Portola concerning the subject matter hereof. The
employment terms in this letter supersede any other agreements or promises made
to you by anyone, whether oral or written. Changes in your employment terms,
other than those changes expressly reserved to the Company’s discretion in this
letter, require a written modification signed by an officer of Portola. As
required by law, this offer is subject to satisfactory proof of your right to
work in the United States of America.

The Company reserves the right to conduct background investigations and/or
reference checks on all of its potential employees. Your employment offer,
therefore, is contingent upon a clearance of such a background investigation
and/or reference check, to the Company's satisfaction.

 

178285579 v1

 

--------------------------------------------------------------------------------

 

Please sign and date this letter and return it to the Company if you wish to
accept employment at Portola under the terms described above.

We welcome you to the Portola team and look forward to your contribution to the
Company's success.

Yours truly,

 

/s/ John Curnutte

 

John Curnutte

 

Co-President and Executive Vice President, R&D

 

Accepted:

 

/s/ Ernie Meyer

 

6/27/18

 

Ernie Meyer

 

Date

 

 

 

178285579 v1

 